EXHIBIT 10.1

 

FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This Fifth Amendment to Loan and Security Agreement (the “Fifth Amendment”) is
entered into as of February 29, 2016 by and among EAST WEST BANK (“Bank”) and
EVOLVING SYSTEMS, INC. (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of October 22, 2012, Amendment to Loan and Security Agreement dated
October 22, 2014, Second Amendment to Loan and Security Agreement dated April 8,
2015, Third Amendment to Loan and Security Agreement dated September 28, 2015,
and that Fourth Amendment to Loan and Security Agreement dated November 9, 2015
(collectively “Agreement”).  The parties desire to amend the Agreement in
accordance with the terms of this Fifth Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1.              Section 1.1 of the Agreement entitled “Definitions” is hereby
amended by deleting the following definitions:

 

“Advance” or “Advances” (including deleting all references thereto in the
remaining sections of the Agreement)

 

“Revolving Facility”

 

“Revolving Line”

 

“Revolving Line II”

 

“Revolving Line II Limit”

 

“Revolving Maturity Date”

 

2.              Section 1.1 of the Agreement entitled “Definitions” is hereby
amended by adding the following definitions:

 

“Term Loan Maturity Date” means January 1, 2020.”

 

3.              Section 1.1 of the Agreement entitled “Definitions” is hereby
amended by restating the following definitions:

 

“Credit Extension” means the Term Loan or any other extension of credit by Bank
for the benefit of Borrower hereunder.”

 

“Loan Documents” means, collectively, this Agreement, any promissory note
executed by Borrower evidencing the Term Loan and any other agreement entered
into in connection with this Agreement, all as amended or extended from time to
time.”

 

“Prime Rate” means the greater of (i) 3.5% or (ii) the variable rate of
interest, per annum, that appears in The Wall Street Journal on the date of
measurement, whether or not such announced rate is the lowest rate available
from Bank.”

 

--------------------------------------------------------------------------------


 

4.              Section 2.1 of the Agreement entitled “Credit Extensions” is
hereby amended by deleting subpart (a) entitled “Revolving Advances” (including
items (i) and (ii)) and replacing with subpart (a) entitled “Term Loan” as
follows:

 

“(a)                                                   Term Loan.

 

(i)            Subject to and upon the terms and conditions of this Agreement,
on or about the date of this Fifth Amendment, Bank shall make a term loan to
Borrower in the original principal amount of Six Million Dollars ($6,000,000)
(the “Term Loan”).  Borrower shall deliver to Bank a promissory note for the
Term Loan in substantially the form attached hereto as Exhibit B-1.  Bank may
enforce its rights in respect of the Term Loan under this Agreement without such
note.

 

(ii)           Interest shall accrue from the date the Term Loan is made at the
rate specified in Section 2.2(a)(i) and shall be payable monthly in accordance
with Section 2.2(c).

 

(iii)          The Term Loan shall be repaid in thirty-six (36) equal monthly
installments of principal, plus accrued but unpaid interest, commencing on
January 1, 2017 and continuing on the first day of each month thereafter through
and including January 1, 2020.  On the Term Loan Maturity Date, the outstanding
principal amount of the Term Loan and all accrued and unpaid interest thereon
shall be immediately due and payable.  The Term Loan, once repaid, may not be
reborrowed.

 

(iv)          If Borrower fully prepays the Term Loan within two (2) years from
the date of this Fifth Amendment, Borrower shall also pay to Bank a prepayment
fee equal to two percent (2%) of the then outstanding principal balance on the
Term Loan.  After two (2) years from the date of this Fifth Amendment, Borrower
may prepay the Term Loan without penalty or premium.

 

5.              Section 2.2(a) of the Agreement entitled “Interest Rates” is
hereby amended by deleting item (i) entitled “Advances” and replacing with item
(i) entitled “Term Loan” as follows:

 

“(i)          Term Loan.  Except as set forth in Section 2.2(b), the Term Loan
shall bear interest, on the outstanding daily balance thereof, at a variable per
annum rate equal to 1% above the Prime Rate.”

 

6.              The Agreement is hereby amended by deleting section 2.5 entitled
“Overadvances.”

 

7.              Section 6.8 of the Agreement entitled “Financial Covenants” is
amended by restating section 6.8 in its entirety as follows:

 

“6.8        Financial Covenants.

 

(a)         Minimum Current Ratio.  Borrower shall maintain a ratio of Current
Assets to Current Liabilities of at least 1.25 to 1.00, measured on a quarterly
basis.

 

--------------------------------------------------------------------------------


 

(b)         Maximum Total Leverage Ratio.  Borrower shall maintain a ratio of
Total Debt divided by trailing 12-month EBITDA not to exceed 2.00 to 1.00,
measured on a quarterly basis.

 

(c)          Minimum Fixed Charge Coverage Ratio.  Borrower shall maintain a
ratio of consolidated EBITDA less capital expenditures, cash taxes, and cash
dividends divided by sum of scheduled principal and interest payments of at
least 1.25 to 1.00, measured quarterly on a trailing four quarter basis.

 

For the purpose of the above covenants, the following terms shall have the
following respective meanings:

 

“EBITDA” means with respect to any fiscal period an amount equal to the sum of
consolidated earnings before interest, taxes, depreciation and amortization,
stock compensation, foreign exchange gains or losses, and non-cash gains or
losses.  For purposes of calculating financial covenants, the following are
permitted to be added back to consolidated EBITDA: $696,000 in second quarter
2015, $711,000 in third quarter 2015, $533,000 in fourth quarter 2015 and up to
$1,000,000 in first quarter 2016.

 

“Total Debt” means the sum of Obligations, Subordinated Debt, unsecured debt,
capital leases and earn-out obligations.”

 

8.              Exhibit B-1 attached to the Agreement entitled “Revolving
Facility Note” is hereby replaced in its entirety with Exhibit B-1 attached to
this Fifth Amendment entitled “Promissory Note”.

 

9.              Exhibit C attached to the Agreement entitled “Compliance
Certificate” is hereby replaced in its entirety with Exhibit C attached to this
Fifth Amendment.

 

10.       In addition to any prepayment fee payable to Bank in accordance with
section 2.1(a)(iv), on or about the date of this Fifth Amendment, Borrower shall
pay to Bank a first installment of the facility fee equal to $18,750 and legal
fee equal to $1,000; and on or about the first anniversary of this Fifth
Amendment, Borrower shall pay to Bank a second installment of the facility fee
equal to $18,750, for a total facility fee of $37,500.

 

11.       The obligation of Bank to make the Term Loan is subject to the
condition precedent that Borrower shall use the Term Loan proceeds and
Borrower’s own funds to pay off the following existing revolving lines with
Bank:  loan no. 34800127 in the outstanding principal balance of $5,000,000 and
loan no. 34800284 in the outstanding principal balance of $5,000,000.

 

12.       The Agreement, as amended hereby, shall be and remain in full force
and effect in accordance with its respective terms and hereby is ratified and
confirmed in all respects.  The execution, delivery, and performance of this
Fifth Amendment shall not operate as a waiver of, or as an amendment of, any
right, power, or remedy of Bank under the Agreement, as in effect prior to the
date hereof.  Each Borrower ratifies and reaffirms the

 

--------------------------------------------------------------------------------


 

continuing effectiveness of all other instruments, documents and agreements
entered into in connection with the Agreement.

 

13.       Borrower represents and warrants that the representations and
warranties contained in the Agreement are true and correct as of the date of
this Fifth Amendment, and that no Event of Default has occurred and is
continuing.

 

14.       Unless otherwise defined, all initially capitalized terms in this
Fifth Amendment shall be as defined in the Agreement.  This Fifth Amendment may
be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one instrument.

 

IN WITNESS WHEREOF, the undersigned have executed this Fifth Amendment as of the
date set forth above.

 

 

 

EVOLVING SYSTEMS, INC.

 

 

By:

/s/ DANIEL J. MOORHEAD

 

 

Title:

CHIEF FINANCIAL OFFICER

 

 

 

 

 

 

 

 

 

 

EAST WEST BANK

 

 

By:

/S/ NADER MAGHSOUDNIA

 

 

Title:

DIRECTOR

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

PROMISSORY NOTE

 

$6,000,000.00

February 29, 2016

 

Santa Clara, California

 

FOR VALUE RECEIVED, the undersigned, EVOLVING SYSTEMS, INC. (the “Borrower”),
HEREBY PROMISES TO PAY to the order of East West Bank (the “Bank”) at its
Principal Office located at 2350 Mission College Blvd., Suite 988, Santa Clara,
CA 95054, or at such other place as Bank may from time to time designate in
writing, in lawful money of the United States and in immediately available
funds, the principal amount of  SIX MILLION DOLLARS ($6,000,000.00), together
with interest from the date of disbursement as set forth in the Loan and
Security Agreement dated the date hereof by and between Bank and Borrower, and
as amended from time to time (the “Loan Agreement”).  The Loan Agreement is
incorporated herein by this reference in its entirety.  Capitalized terms used
but not otherwise defined herein are used in this Promissory Note as defined in
the Loan Agreement.

 

This Promissory Note is entitled to the benefits of the Loan Agreement.  The
Loan Agreement, among other things, contains provisions for acceleration of the
maturity of this Promissory Note upon the happening of certain stated events and
also for prepayments on account of principal hereof prior to the maturity of
this Promissory Note upon the terms and conditions specified in the Loan
Agreement.  This Promissory Note is also secured by the Collateral described in
the Loan Agreement, and reference to the Loan Agreement is hereby made for a
description of the rights of Borrower and Bank in respect to such Collateral.

 

Borrower further promises to pay interest on the unpaid principal amount hereof
outstanding from the date hereof until payment in full hereof at the rate (or
rates) from time to time applicable to the Term Loan as determined in accordance
with the Loan Agreement.  Interest shall be calculated on the basis of a three
hundred sixty (360)-day year for the actual days elapsed.

 

Borrower waives demand, presentment and protest, and notice of demand,
presentment, protest and nonpayment.  Except as otherwise provided in the Loan
Agreement or other Loan Documents, Borrower waives all rights to notice and
hearing of any kind upon the occurrence of an Event of Default prior to the
exercise by Bank of its rights to repossess the Collateral without judicial
process or to replevy, attach or levy upon the Collateral without notice or
hearing.

 

If this Promissory Note is not paid when due, whether at its specified or
accelerated maturity date, Borrower promises to pay all costs of collection and
enforcement of this Promissory Note, including, but not limited to, reasonable
attorneys’ fees and costs, incurred by Bank hereof on account of such collection
or enforcement, whether or not suit is filed hereon.

 

This Promissory Note shall be governed and construed in accordance with the laws
of the State of California.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Promissory
Note as of the date and year first above written.

 

 

EVOLVING SYSTEMS, INC.

 

 

 

By:

/s/DANIEL J. MOORHEAD

 

 

 

 

Title:

CHIEF FINANCIAL OFFICER

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

COMPLIANCE CERTIFICATE

 

TO:                                                                          
EAST WEST BANK

 

FROM:                                                       EVOLVING
SYSTEMS, INC.

 

The undersigned authorized officer of EVOLVING SYSTEMS, INC. (“Borrower”) hereby
certifies, solely in his or her capacity as an authorized officer of Borrower,
that in accordance with the terms and conditions of the Loan and Security
Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is in
compliance for the period ending                 with all covenants except as
noted below, (ii) no default or Event of Default exists as of the date hereof[,
except as set forth in Schedule [  ] attached hereto], and (iii) all
representations and warranties of Borrower stated in the Agreement are true and
correct in all material respects as of the date hereof except [(x) as set forth
in Schedule [  ] attached hereto and (y)] to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier
date.  Attached herewith are the [audited/unaudited] financial statements
required pursuant to Section 6.3[(a)][(b)] of the Agreement.  Such financial
statements fairly present in all material respects the consolidated financial
position and results of operations of Borrower (or such Subsidiary) and its
consolidated Subsidiaries as of the dates and for the relevant periods indicated
(subject in the case of unaudited financial statements, to year end adjustments
and matters that would be disclosed in financial statement notes). Capitalized
terms used but not defined herein shall have the meanings set forth in the
Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

 

 

 

 

Monthly financial statements

 

Monthly within 30 days

 

Yes

 

No

 

N/A

Annual financial statements (CPA Audited)

 

FYE within 180 days

 

Yes

 

No

 

N/A

A/R & A/P Agings & Deferred Revenue Schedule

 

Monthly within 30 days

 

Yes

 

No

 

N/A

10K and 10Q

 

(as applicable)

 

Yes

 

No

 

N/A

Operating Budget

 

30 days prior to beginning of fiscal year

 

Yes

 

No

 

N/A

IP Report

 

Upon Bank’s request within 10 days

 

Yes

 

No

 

N/A

Deposit balances with Bank

 

$

 

 

 

 

 

 

Deposit balances outside Bank

 

$

 

 

 

 

 

 

5% Licenses Report

 

Monthly

 

Yes

 

No

 

N/A

 

Financial Covenant

 

Required

 

Actual

 

Complies

Minimum Current Ratio, measured quarterly

 

1.25: 1.00

 

     :1.00

 

Yes

 

No

 

N/A

Maximum Total Leverage Ratio, measured quarterly

 

2.00: 1.00

 

     :1.00

 

Yes

 

No

 

N/A

Minimum Fixed Charge Coverage Ratio, measured quarterly

 

1.25: 1.00

 

     :1.00

 

Yes

 

No

 

N/A

 

Comments Regarding Exceptions: See Attached.

BANK USE ONLY

 

 

 

Received by:

 

Sincerely,

AUTHORIZED SIGNER

 

 

 

Date:

 

 

 

 

 

 

Verified:

 

SIGNATURE

AUTHORIZED SIGNER

 

 

 

 

Date:

 

TITLE

 

 

 

Compliance Status

Yes

No

 

 

 

 

 

DATE

 

 

 

 

--------------------------------------------------------------------------------

 